UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4006
MIGUEL ANGEL FERNANDEZ,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                          (CR-99-56-V)

                  Submitted: December 12, 2001

                      Decided: January 9, 2002

     Before WILLIAMS and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Charles L. Morgan, Jr., Charlotte, North Carolina, for Appellant.
Douglas Scott Broyles, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. FERNANDEZ
                               OPINION

PER CURIAM:

   Pursuant to a valid plea agreement, Miguel A. Fernandez, pled
guilty to conspiracy to possess with intent to distribute cocaine, distri-
bution of cocaine, possession of a firearm during a drug trafficking
crime, and attempted escape. Fernandez received a 157-month prison
term. Fernandez’s attorney has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Counsel states that there are no
meritorious grounds for appeal but raises three issues: (1) whether
Fernandez waived his right to an appeal; (2) whether Fernandez’s plea
was voluntary; and (3) whether the district court erred in not granting
Fernandez a three-level downward adjustment for being a minimal
participant. Fernandez has also filed a supplemental pro se brief rais-
ing additional issues. We dismiss the appeal based upon his waiver
of appellate rights contained in his plea agreement.

   A defendant whose plea agreement contains an express waiver of
the right to appeal may not appeal his sentence unless the waiver is
shown to be unknowing or involuntary. United States v. Brown, 232
F.3d 399, 403 (4th Cir. 2000); see also United States v. Marin, 961
F.2d 493, 496 (4th Cir. 1992). Fernandez’s plea agreement contained
such a waiver. Our review of the plea agreement and the record of the
plea colloquy reveal that Fernandez’s waiver was knowing and volun-
tary. The sentence did not exceed the statutory maximum penalty and
there is no evidence that it was based on a constitutionally impermis-
sible factor. Marin, 961 F.2d at 496. Moreover, the sentence was not
imposed pursuant to proceedings conducted in violation of Fernan-
dez’s right to counsel. United States v. Attar, 38 F.3d 727, 732-33
(4th Cir. 1994). We therefore dismiss the appeal based upon the
waiver of appellate rights.

   We have examined the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
                    UNITED STATES v. FERNANDEZ                     3
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        DISMISSED